Case: 2:20-cv-05335-SDM-CMV Doc #: 8 Filed: 12/28/20 Page: 1 of 2 PAGEID #: 161




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

ANDRE R. TUCKER,

       Plaintiff,                       :       Case No. 2:20-cv-5335

       -vs-                                     Judge Sarah D. Morrison
                                                Magistrate Judge Chelsey M.
                                                Vascura
ALVIS, INC., et al.,
                                        :
      Defendants.

                                       ORDER

      This matter is before the Court upon consideration of two Report and

Recommendations (R&R) issued by the Magistrate Judge on October 20 and

December 9, 2020. (ECF Nos. 3, 7.) In the initial R&R, the Magistrate Judge

granted Plaintiff’s request to proceed in forma pauperis and recommended dismissal

of Plaintiff’s claims for failure to state a claim upon which relief may be granted.

(ECF No. 3.) However, in response to Plaintiff’s Objection (ECF No. 4), the

Magistrate Judge granted Plaintiff leave to amend his complaint. Plaintiff filed his

First Amended Complaint on November 17. (ECF No. 6.)

      In the second R&R, the Magistrate Judge performed an initial screen of the

First Amended Complaint pursuant to 28 U.S.C. § 1915(e)(2) and recommended

that Plaintiff be permitted to proceed with his federal and state-law claims related

to the positions for which Defendants hired Ms. Hailey Fortson, Mr. James

Hagerman, and Ms. Julianne Winston and the Court dismiss Plaintiff’s remaining

claims for failure to state a claim on which relief may be granted. (ECF No. 7) The

                                            1
Case: 2:20-cv-05335-SDM-CMV Doc #: 8 Filed: 12/28/20 Page: 2 of 2 PAGEID #: 162




time for filing objections has passed, and no objections have been filed. Accordingly,

the Court hereby TERMINATES the first R&R as moot (ECF No. 3) and ADOPTS

the second R&R (ECF No. 7). The Court permits Plaintiff to proceed with his federal

and state-law claims related to the positions for which Defendants hired Ms. Hailey

Fortson, Mr. James Hagerman, and Ms. Julianne Winston, and DISMISSES

Plaintiff’s remaining claims.

      IT IS SO ORDERED.


                                        /s/ Sarah D. Morrison
                                        SARAH D. MORRISON
                                        UNITED STATES DISTRICT JUDGE




                                          2
